955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Danny MYERS, Petitioner.
No. 91-8084.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 21, 1992.

On Petition for Writ of Mandamus.
Danny Myers, petitioner pro se.
PETITION DENIED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Danny Myers requests this Court to issue a writ of mandamus directing the district court to act on his pending "Motion for Release from Detention Pending Appeal," which he claims to have filed with the district court on September 17, 1991.   Assuming the truth of Myers's assertions, we find that the district court's inaction does not constitute unreasonable delay and conclude that Myers has failed to establish sufficient grounds for granting the writ.   Accordingly, we deny leave to proceed in forma pauperis and deny Myers's petition.   We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
PETITION DENIED.